Blair, J.
The respondent appeals to this court from *360a conviction in the recorder’s court of the city of Detroit for an alleged violation of section 5 of a certain ordinance, adopted February 17, 1896, in that the defendant—
‘ ‘ Did then and there unlawfully and wilfully fail and neglect to place a red light at the crossing and intersection of the Woodward avenue street railway, so called, with the Jefferson avenue street railway, so called, at the curve of said company’s road where the said street-railway lines cross and intersect, so as to give warning to motormen and citizens,” etc.
The section in question reads as follows:
“It shall be the duty of drivers, motormen and conductors operating any street car in the city to make such stoppage of cars on the farther side of the street approached by such car, except where there is but one crosswalk ; then said car shall be stopped so that the rear platform will be slightly over the crossing, and in approaching the crossing of any other street-railway intersection or double track curve to cause such car to come to a full stop before reaching said crossing, intersection or double track curve, and at least 20 feet therefrom.
. “ It shall be the duty of each and every street-railway company operating cars in the city of Detroit to cause a red light to be placed at the crossing and intersection of other street railways at all curves of their own roads, in such a manner as to give warning to motormen and citizens. (Approved Feb. 17, 1896.)”
At the time the ordinance was passed, there were three different street railways: The Citizens’ Street Railway, assignee of the Detroit City Railway and Grand River Street Railway, to whom the original franchises were granted; the Ft. Wayne & Elmwood Street Railway, and the Detroit Railway. Counsel for respondent contend that the section in question applies only to the crossings and intersections of distinct and separate railway companies and “ makes no provision and has no application when the same company, as in this case, owns and operates the intersecting lines, either by straight or by curved crossings, and the court should have so ruled.”
“As to the contention that the purchasing company is *361not liable to be proceeded against in the same manner as its grantor was, we think it unsound. The only rights derived are by purchase, it is true, but it seems clear that such a purchasing company takes the road subject to all the obligations resting upon its grantor. See % Comp. Laws, § 6448.” Township of Grosse Pointe v. Railway, 130 Mich. 363.
Whatever reasons existed for the imposition of the duty upon the separate street railways of causing the red lights “to be placed at the crossing and intersection of other street railways at all curves of their own roads,” so far as the warning to motormen and citizens is concerned, they apply with equal force to the consolidated companies, and the judgment of the recorder’s court is affirmed.
Montgomery, Ostrander, Hooker, and Moore, JJ., concurred.